Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                       UNITED STATES COURT DISTRICT COURT

                                    DISTRICT OF OREGON

PATRICK R. MCCOY,
                                                     Civil No. 6: l 7-cv-01146-BR
                   Plaintiff,
                                                     ORDER APPROVING
       VS.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U .S .C. §406(b)
Commissioner of Social Security
Administration,

                       Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff's Motion is hereby granted in the sum of $31,170.00 in attorney fees, less $4,500.00,

which is the amount of Equal Access to Justice Act ("EAJA") fees already received by

counsel, for a net §406(b) attorney fee award herein of $26,670.00 pursuant to 42 U .S .C.

§406(b). Defendant shall pay this net amount to Plaintiff's counsel, Drew L. Johnson, PC --


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -
less an administrative assessment pursuant to 42 U.S.C. 406(d) -- mailed to their office at

1700 Valley River Drive, Eugene, OR 97401. After payment of the $26,670.00, the balance

of amounts withheld for attorney fees shall be released to Plaintiff. There are no other costs.

       IT IS SO ORDERED t h i s ~             qi/vi d-.l-ld 'fJ Au£t/4rf1019


                                              U.S. District Jud




PRESENTED BY:

By:    Isl SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                                2
